IN THE SUPREME COURT OF THE STATE OF DELAWARE

FABIAN PERRY,                          §
                                       §      No. 617, 2014
      Defendant Below,                 §
      Appellant,                       §      Court Below—Superior Court
                                       §      of the State of Delaware in and
      v.                               §      for Kent County
                                       §
STATE OF DELAWARE,                     §      Cr. ID No. 1212002787
                                       §
      Plaintiff Below,                 §
      Appellee.                        §
                          Submitted: January 27, 2015
                          Decided:   February 2, 2015
                                ORDER
      This 2nd day of February 2015, it appears to the Court that, on January

13, 2015, the Clerk issued a notice to show cause, by certified mail, directing

the appellant to show cause why this appeal should not be dismissed for his

failure to file an opening brief and appendix.        The appellant has not

responded to the notice to show cause within the required ten-day period.

Dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice